       Case 1:19-cv-01803-JPW-PT Document 17 Filed 12/16/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DWAYNE UNDERWOOD,                               :    Civil No. 1:19-CV-01803
                                                :
              Petitioner,                       :
                                                :
              v.                                :
                                                :
WARDEN SCOTT FINLEY, et al.,                    :
                                                :
              Respondents.                      :    Judge Jennifer P. Wilson
                                    MEMORANDUM
       This is a habeas corpus case in which Petitioner Dwayne Underwood

(“Underwood”) challenges the Pennsylvania Board of Probation and Parole’s

alleged failure to hold a parole revocation hearing. Because the board has now

conducted a parole revocation hearing, the petition is denied as moot.

                      BACKGROUND AND PROCEDURAL HISTORY

       In 1994, Underwood was sentenced in Pennsylvania state court to a term of

imprisonment of 1–15 years. (Doc. 6 at 1.) 1 He was released on parole on April

15, 1998 to the supervision of the Pennsylvania Board of Probation and Parole.

(Id. at 1–2.) Underwood was then arrested for assault and possession of a

controlled substance on May 18, 1999, and released on bail while awaiting

prosecution. (Id. at 2.) While out on bail, he was arrested on federal charges for



1
 The procedural history in this section is primarily derived from Underwood’s petition and the
supplement to his petition. (see Docs. 1, 6.) Neither respondent contests the accuracy of
Underwood’s statements regarding procedural history. (See Doc. 9 at 3; Doc. 10 at 1.)
                                                 1
      Case 1:19-cv-01803-JPW-PT Document 17 Filed 12/16/20 Page 2 of 5




which he was eventually found guilty and sentenced to twenty-two and a half years

in prison. (Id.) He was accordingly committed to federal detention, at which point

the Pennsylvania Board of Probation and Parole placed a detainer on him. (Id.)

      While in federal custody, Underwood repeatedly requested that the

Pennsylvania Board of Probation and Parole provide him with a parole revocation

hearing, but the board refused, stating that he would not be granted a hearing

because he was in federal custody and therefore could not complete his state

sentence. (Doc. 1 at 10.)

      On October 17, 2019, Underwood filed the instant habeas corpus petition to

challenge the board’s continued refusal to conduct a parole revocation hearing.

(Doc. 1.) Underwood was released from federal custody on December 17, 2019.

(Doc. 6 at 3.) The Pennsylvania Board of Probation and Parole then conducted a

parole revocation hearing on February 21, 2020, and issued a decision on May 8,

2020, revoking Underwood’s parole. (Doc. 6 at 4; Doc. 10 at 3.)

      On May 15, 2020, Underwood filed a “motion for leave to file an amended

complaint.” (Doc. 6.) He then filed an emergency motion for bail pending the

disposition of his habeas corpus petition on August 24, 2020. (Doc. 7.) United

States District Judge Sylvia H. Rambo construed the motion for leave to amend as

a supplement to Underwood’s petition and ordered both documents to be served on

respondents on August 31, 2020. (Doc. 8.)
                                         2
      Case 1:19-cv-01803-JPW-PT Document 17 Filed 12/16/20 Page 3 of 5




      Respondent Scott Finley filed a response to the petition on September 17,

2020, and Respondent Pennsylvania Board of Probation and Parole did the same

on September 21, 2020. (Docs. 9–10.) Respondent Finley argues that the petition

should be denied as moot, while the board argues that the petition should be

dismissed because Underwood has not exhausted his state court remedies. (Id.)

Underwood filed traverse briefs in support of his petition on October 2, 2020 and

October 21, 2020. (Docs. 14–15.) The case was reassigned to the undersigned

pursuant to a verbal order on December 3, 2020, and it is now ripe for the court’s

disposition.

                                    DISCUSSION

      The court will first address the argument that Underwood’s petition is moot.

The doctrine of mootness asks “whether changes in circumstances that prevailed at

the beginning of the litigation have forestalled any occasion for meaningful relief.”

Ehrheart v. Verizon Wireless, 609 F.3d 590, 596 (3d Cir. 2010). “A case is moot

when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” Id. (quoting Donovan ex rel. Donovan v.

Punxsutawney Area Sch. Bd., 336 F.3d 211, 216 (3d Cir. 2003)). A party’s claims

become moot when the party obtains all the relief that he sought in litigation. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996); see also,

e.g., In re Serrano-Vargas, 776 F. App’x 74 (3d Cir. 2019) (“[B]ecause [the
                                          3
      Case 1:19-cv-01803-JPW-PT Document 17 Filed 12/16/20 Page 4 of 5




petitioner] has obtained the relief he requested, the mandamus petition will be

dismissed as moot.”).

      In this case, Underwood’s habeas corpus petition seeks a parole revocation

hearing, and the Pennsylvania Board of Probation and Parole has since granted him

that exact relief. (See Doc. 6 at 4; Doc. 10 at 3.) His petition is therefore moot.

Blanciak, 77 F.3d at 698–99.

      Although Underwood appears to assert claims for damages in the

supplement to his petition, see Doc. 6 at 3 (alleging that Underwood “is being

subjected to unlawful abuse of authority, abuse of power, bigotry, stone walling,

official oppression, obstruction of justice, miscarriage of justice, constitutional and

ethics violations”); id. at 4–5 (alleging harm caused by delay in conducting parole

revocation hearing), those claims are not cognizable in a habeas corpus petition.

The purpose of a habeas corpus petition is to assert that a petitioner’s continued

detention is unlawful. Hope v. Warden York Cty. Prison, 972 F.3d 310, 323–25

(3d Cir. 2020); Leamer v. Fauver, 288 F.3d 532, 540–42 (3d Cir. 2002). Thus, a

claim that does not attack the legality of a petitioner’s continued detention is not

cognizable in habeas corpus. Leamer, 288 F.3d at 542. Accordingly, because

Underwood’s claim for habeas corpus relief is moot and his claims for damages are

not cognizable in a habeas corpus petition, his petition will be denied as moot.



                                           4
      Case 1:19-cv-01803-JPW-PT Document 17 Filed 12/16/20 Page 5 of 5




Having reached that conclusion, the court will not consider the argument that

Underwood failed to exhaust state court remedies.

                                   CONCLUSION

      For the foregoing reasons, Underwood’s petition for writ of habeas corpus is

denied as moot. A certificate of appealability will not be issued because no

reasonable jurist could disagree with the court’s decision or conclude that the

issues presented “are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

Dated: December 16, 2020




                                          5
